OFFICE   OF THE   ATTORNEY     GENERAL         OF TEXAS
                           AUSTIN




Eonorablo Paul T. Holt
Counts Attornoy
Austin, Taxar
Dear Sir;




                                            tr that
                                       'advfi    In ait
                                                      oommunica-
                                                        1s your
                                       cheols are operated with
                                            , wo requested further




                                       the    Constitution         or   Toxae,


                   laturo mar bf goneral Lowe, rrempt
                    all bulldfiyr ur old
                                       xolurlrrl~
                   a o i).
                        lraoalrtionr         of   porronr    ior
                   d   the nroerrsrJ Turniture or all
                    y umd rxolwlrol~ and rmeronable
                 uotlng   an7 arroolatlon ongaged In
promoting the religlour, eduoation, and phyrionl
drrolopnunt of borr, girlm, young man or yaw
woaon, operating undrr a Stat0 or National Organization
of llko ohmactor) also thr ldo nno ntfund8 or
ruoh lnrtltutionr of learning and rollgion not uaad
with l riow to profiti   . . a*
Honorable P,eulT. Halt, Page 8



          ArtIole 7150, Rs~laed Civil Ststutea, prorldea that
oertain property ahall be exempt from taxation. In 1931 seo-
tion 1 of mid Artlolo 7150, 80 deiinlng exempt property, warn
amended lo thet same now read8 in part aa tollowa:
          *All public buildinga, public aoadsmlea and
     all endowment fund8 Of institutiOna OS learning and
     religion not used with a risw to profit, and when
     the aamo are lnveatrd in bond8 or mortgagea, and
     011 auoh bulldlnga used rroluaIvalyand owned by
     psraona or aaaoofatlona of psraona for school pur-
     poses;”

          Xrtlolr 8, SeotIon 1, of the Conatltution of Texas,
provider that taxation ahall be equal and unltorm; and, ln
Artlolr 8, Seation X2,of the Conatltutlon it la provided that
all laws exenptlng property iromtaxatlon other than the pro-
perty mentioned In raid Article end seotlon shell be null and
void.
          In ~rourletter of June 19, 1939, you advised thet
the bulldlnga in question are not owned by the Austin School
of Bualneaa and the Nixon-Clay Comuiarolal~Co~legs; nor are
auoh buIldIIigaused eroluaivelp for school purposes. Under
the plain pro~iafona or Artlola 8, seotion S, of the Conatitu-
tlon, much building8 are therefore not exempt from taxation,
nor would It be within thr provinoa of the Lrglalature to
lxempthe t same.
          Turthermora, Artlole 7150, R~vlaed Clvll Statutes,
quoted abovr, doom not attempt to rxtend the exemption to bulld-
lnga used by auoh Inat$tutlona,unl~aa thr mame are used ex-
olualvrl~ and owned by'peraona or aauoolatIcma of persona for
school purpoaea.  Our &nswmr to your queationa la in the nega-
tive.
                                        Yours very truly
                                 AT&Yxm~~~
APPROVlSD~Sl,l
wRALDc.wu?(
ATTORRJ!XOENElU&
                                                cllennR. Law18
     APPROVSD                                        Aaaiatant
Opinion   Coamlttre
By   B. loodall
     Chairman